
	
		II
		111th CONGRESS
		1st Session
		S. 1430
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding highly qualified teachers, growth models, adequate yearly
		  progress, Native American language programs, and parental involvement, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School Accountability Improvements
			 Act.
		2.Highly qualified
			 teachers in small, rural, or remote schools
			(a)PurposesThe
			 purposes of this section are—
				(1)to ensure that
			 local educational agencies have flexibility in the ways in which the local
			 educational agencies may provide instruction in core academic subjects;
				(2)to provide relief
			 to teachers who are assigned to teach more than two core academic subjects in
			 small, rural, or remote schools; and
				(3)to provide
			 assurances to students that their instructors will have appropriate knowledge
			 of the core academic subjects the instructors teach.
				(b)Highly
			 qualified teachers of multiple core academic subjects in small
			 schoolsSection 1119(a) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6319(a)) is amended by adding at the end the
			 following:
				
					(4)Special rule
				for small, rural, or remote schoolsIn the case of a local
				educational agency that is unable to provide a highly qualified teacher to
				serve as an on-site classroom teacher for a core academic subject in a small,
				rural, or remote school, the local educational agency may meet the requirements
				of this section by using distance learning to provide such instruction by a
				teacher who is highly qualified in the core academic subject, as long
				as—
						(A)the teacher who
				is highly qualified in the core academic subject—
							(i)is responsible
				for providing at least 50 percent of the direct instruction in the core
				academic subject through distance learning;
							(ii)is responsible
				for monitoring student progress; and
							(iii)is the teacher
				who assigns the students their grades; and
							(B)an on-site
				teacher who is highly qualified in a subject other the core academic subject
				taught through distance learning is present in the classroom throughout the
				period of distance learning and provides supporting instruction and assistance
				to the
				students.
						.
			(c)Small, rural,
			 or remote schoolsSection 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) is amended—
				(1)by redesignating
			 paragraphs (41) through (43) as paragraphs (42) through (44),
			 respectively;
				(2)in the
			 undesignated paragraph following paragraph (39), by striking
			 State.—The and inserting the
			 following
					
						(41)StateThe
						;
				and
				(3)by inserting
			 after paragraph (39) the following:
					
						(40)Small, rural,
				or remote schoolThe term small, rural, or remote
				school means a school that—
							(A)(i)is served by a local
				educational agency that meets the eligibility requirements of section 6211(b)
				or 6221(b)(1)(B);
								(ii)has an average daily student
				membership of fewer than 500 students for grades kindergarten through grade 12,
				inclusive, for the full school year preceding the school year for which the
				determination is being made under this paragraph; or
								(iii)has an average daily membership
				of fewer than 100 students in grades 7 through 12, inclusive, for such
				preceding full school year; and
								(B)has been unable,
				despite reasonable efforts to do so, to recruit, hire, or retain a sufficient
				number of teachers who are highly qualified in the core academic subjects for
				the school year for which the determination is being made under this
				paragraph.
							.
				3.Growth
			 modelsSection 1111(b)(2) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is
			 amended by adding at the end the following:
			
				(L)Growth
				models
					(i)In
				generalIn the case of a State that desires to satisfy the
				requirements of a single, statewide State accountability system under
				subparagraph (A) through the use of a growth model, the Secretary shall approve
				such State’s use of the growth model if—
						(I)the State plan
				ensures that 100 percent of students in each group described in subparagraph
				(C)(v)—
							(aa)meet or exceed
				the State’s proficient level of academic achievement on the State assessments
				under paragraph (3) by the 2013–2014 school year; or
							(bb)are making
				sufficient progress to enable each student to meet or exceed the State’s
				proficient level on such assessments for the student’s corresponding grade
				level not later than the student’s final year in secondary school;
							(II)the State plan
				complies with all of the requirements of this paragraph, except as provided in
				clause (ii);
						(III)the growth
				model is based on a fully approved assessment system;
						(IV)the growth model
				calculates growth in student proficiency for the purposes of determining
				adequate yearly progress either by individual students or by cohorts of
				students, and may use methodologies, such as confidence intervals and the
				State-approved minimum designations, that will yield statistically reliable
				data;
						(V)the growth model
				includes all students; and
						(VI)the State has
				the capacity to track and manage the data for the growth model efficiently and
				effectively.
						(ii)Special
				ruleNotwithstanding any other provision of law, for purposes of
				any provision that requires the calculation of a number or percentage of
				students who meet or exceed the proficient level of academic achievement on a
				State assessment under paragraph (3), a State using a growth model approved
				under clause (i) shall calculate such number or percentage by counting—
						(I)the students who
				meet or exceed the proficient level of academic achievement on the State
				assessment; and
						(II)the students
				who, as demonstrated through the growth model, are making sufficient progress
				to enable each student to meet or exceed the proficient level on the State
				assessment for the student’s corresponding grade level not later than the
				student’s final year in secondary
				school.
						.
		4.School choice
			 and supplemental educational services
			(a)School Choice
			 and Supplemental Educational ServicesSection 1116(b) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subparagraph (E) and inserting the following:
						
							(E)Supplemental
				educational servicesIn the case of a school identified for
				school improvement under this paragraph, the local educational agency shall,
				not later than the first day of the school year following such identification,
				make supplemental educational services available consistent with subsection
				(e).
							;
				and
					(B)by striking
			 subparagraph (F);
					(2)by striking
			 paragraph (5) and inserting the following:
					
						(5)Failure to make
				adequate yearly progress after identification
							(A)In
				generalIn the case of any school served under this part that
				fails to make adequate yearly progress, as set out in the State’s plan under
				section 1111(b)(2), not later than the first day of the second school year
				following identification under paragraph (1), the local educational agency
				serving such school shall—
								(i)provide students
				in grades 3 through 12 who are enrolled in the school and who did not meet or
				exceed the proficient level on the most recent State assessment in mathematics
				or in reading or language arts with the option to transfer to another public
				school served by the local educational agency in accordance with subparagraph
				(B);
								(ii)continue to make
				supplemental educational services available consistent with subsection (e)(1);
				and
								(iii)continue to
				provide technical assistance.
								(B)Public school
				choiceIn carrying out subparagraph (A)(i) with respect to a
				school, the local educational agency serving such school shall, not later than
				the first day of the school year following such identification, provide all
				students described in subparagraph (A)(i) with the option to transfer to
				another public school served by the local educational agency, which may include
				a public charter school, that has not been identified for school improvement
				under this paragraph, unless such an option is prohibited by State law.
							(C)TransferStudents
				who use the option to transfer under subparagraph (A)(i), paragraph (7)(C)(i)
				or (8)(A)(i), or subsection (c)(10)(C)(vii), shall be enrolled in classes and
				other activities in the public school to which the students transfer in the
				same manner as all other children at the public
				school.
							;
				(3)in paragraph
			 (7)(C)(i), by striking all; and
				(4)in paragraph
			 (8)(A)(i), by striking all.
				(b)Supplemental
			 educational services providersSection 1116(e) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(e)) is amended—
				(1)by redesignating
			 paragraph (12) as paragraph (13);
				(2)by inserting
			 after paragraph (11) the following:
					
						(12)Rule regarding
				providersNotwithstanding paragraph (13)(B), a local educational
				agency identified under subsection (c) that is required to arrange for the
				provision of supplemental educational services under this subsection may serve
				as a provider of such services in accordance with this
				subsection.
						;
				and
				(3)in paragraph
			 (13)(A) (as redesignated by paragraph (1)), by inserting , who is in any
			 of grades 3 through 12 and who did not meet or exceed the proficient level on
			 the most recent State assessment in mathematics or in reading or language
			 arts before the semicolon.
				5.Calculating
			 adequate yearly progress for students with disabilities and students with
			 limited English proficiencySection 1116 of the
			 Elementary and Secondary Education Act of
			 1965 (as amended by section 4) (20 U.S.C. 6316) is further
			 amended—
			(1)by redesignating
			 subsection (h) as subsection (i); and
			(2)by inserting
			 after subsection (g) the following:
				
					(h)Partial
				Satisfaction of AYP
						(1)SchoolsNotwithstanding
				this section or any other provision of law, in the case of a school that failed
				to make adequate yearly progress under section 1111(b)(2) solely because the
				school did not meet or exceed 1 or more annual measurable objectives set by the
				State under section 1111(b)(2)(G) for the subgroup of students with
				disabilities or students with limited English proficiency, or both such
				subgroups—
							(A)if such school is
				identified for school improvement under subsection (b)(1), such school shall
				only be required to develop or revise and implement a school plan under
				subsection (b)(3) with respect to each such subgroup that did not meet or
				exceed each annual measurable objective; and
							(B)if such school is
				identified for corrective action or restructuring under paragraph (7) or (8) of
				subsection (b), respectively, the local educational agency serving such school
				shall not be required to implement subsection (b)(7)(C)(iv) or subsection
				(b)(8)(B), respectively, if the local educational agency demonstrates to the
				State educational agency that the school would have made adequate yearly
				progress for each assessment and for each such subgroup for the most recent
				school year if the percentage of students who met or exceeded the proficient
				level of academic achievement on the State assessment was calculated by
				counting—
								(i)the students who
				met or exceeded such proficient level; and
								(ii)the students who
				are making sufficient progress to enable each such student to meet or exceed
				the proficient level on the assessment for the student’s corresponding grade
				level not later than the student’s final year in secondary school, as
				demonstrated through a growth model that meets the requirements described in
				subclauses (III) through (VI) of section 1111(b)(2)(L)(i).
								(2)Local
				educational agenciesNotwithstanding this section or any other
				provision of law, in the case of a local educational agency that failed to make
				adequately yearly progress under subsection (c)(1) solely because the local
				educational agency did not meet or exceed 1 or more annual measurable
				objectives set by the State under section 1111(b)(2)(G) for the subgroup of
				students with disabilities or students with limited English proficiency, or
				both such subgroups—
							(A)if the local
				educational agency is identified for improvement under subsection (c)(3), the
				local educational agency shall only be required to develop or revise and
				implement a local educational agency plan under subsection (c)(7) with respect
				to each such subgroup that did not meet or exceed each annual measurable
				objective; and
							(B)if the local
				educational agency is identified for corrective action under subsection
				(c)(10), the State educational agency shall not be required to implement such
				subsection if the State educational agency demonstrates to the Secretary that
				the local educational agency would have made adequate yearly progress for each
				assessment and for each such subgroup if the percentage of students who met or
				exceeded the proficient level of academic achievement on the State assessment
				was calculated by counting—
								(i)the students who
				meet or exceed such proficient level; and
								(ii)the students who
				are making sufficient progress to enable each such student to meet or exceed
				the proficient level on the assessment for the student’s corresponding grade
				level not later than the student’s final year in secondary school, as
				demonstrated through a growth model that meets the requirements described in
				subclauses (III) through (VI) of section
				1111(b)(2)(L)(i).
								.
			6.Native American
			 language programsSection
			 1111(b)(2) of the Elementary and Secondary
			 Education Act of 1965 (as amended by section 3) (20 U.S.C.
			 6311(b)(2)) is further amended by adding at the end the following:
			
				(M)Native American
				language programsNotwithstanding subparagraph (I) or any other
				provision of law—
					(i)a
				school serving students who receive not less than a half day of daily Native
				language instruction in an American Indian language, an Alaska Native language,
				or Hawaiian in at least grades kindergarten through grade 2 for a school year
				that does not have State assessments under paragraph (3) available in the
				Native American language taught at the school as provided for in paragraph
				(3)(C)(ix)(III)—
						(I)shall assess
				students in grade 3 as required under paragraph (3), and such students shall be
				included in determining if the school met the participation requirements for
				all groups of students as required under subparagraph (I)(ii) for such school
				year; and
						(II)shall not
				include such assessment results for students in grade 3 in determining if the
				school met or exceeded the annual measurable objectives for all groups of
				students as required under subparagraph (I)(i) for such school year; and
						(ii)in the case of a
				school serving students in any of grades 4 through 8 who received such Native
				American language instruction, such school shall count for purposes of
				calculating the percentage of students who met or exceeded the proficient level
				of academic achievement on the State assessment—
						(I)the students who
				met or exceeded such proficient level; and
						(II)the students who
				are making sufficient progress to enable each such student to meet or exceed
				such proficient level on the assessment for the student’s corresponding grade
				level by the time the student enters grade 7, as demonstrated through a growth
				model that meets the requirements described in subclauses (III) through (VI) of
				subparagraph
				(L)(i).
						.
		7.Improving
			 effective parental involvementTitle II of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended—
			(1)in section 2131(1)(B) (20 U.S.C.
			 6631(1)(B)), by inserting one or more parent teacher associations or
			 organizations, after another local educational agency,;
			 and
			(2)in section 2134 (20 U.S.C. 6634)—
				(A)in subsection
			 (a)(2)(C), by inserting one or more parent teacher associations or
			 organizations, after such local educational
			 agencies,;
				(B)by redesignating
			 subsection (b) as subsection (c); and
				(C)by inserting
			 after subsection (a) the following:
					
						(b)Optional Use of
				FundsAn eligible partnership that receives a subgrant under this
				section may use subgrant funds remaining after carrying out all of the
				activities described in subsection (a) for—
							(1)developing
				parental engagement strategies, with accountability goals, as a key part of the
				ongoing school improvement plan under section 1116(b)(3)(A) for a school
				identified for improvement under section 1116(b)(1); or
							(2)providing
				training to teachers, principals, and parents in skills that will enhance
				effective communication, which training shall—
								(A)include the
				research-based standards and methodologies of effective parent or family
				involvement programs; and
								(B)to the greatest
				extent possible, involve the members of the local and State parent teacher
				association or organization in such training activities and in the
				implementation of school improvement plans under section
				1116(b)(3)(A).
								.
				8.Conforming
			 amendmentsSection 1116 of the
			 Elementary and Secondary Education Act of
			 1965 (as amended by sections 4 and 5) (20 U.S.C. 6316) is further
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (6)(F), by striking (1)(E),;
				(B)in paragraph
			 (7)(C)(i), by striking paragraph (1) (E) and (F) and inserting
			 subparagraphs (B) and (C) of paragraph (5);
				(C)in paragraph
			 (8)(A)(i), by striking paragraph (1) (E) and (F) and inserting
			 subparagraphs (B) and (C) of paragraph (5);
				(D)in paragraph
			 (9)—
					(i)by
			 striking paragraph (1)(E) and inserting paragraph
			 (5)(B); and
					(ii)by
			 striking (1)(A), (5), and inserting (5)(A),;
			 and
					(E)in paragraph
			 (11), by striking (1)(E),;
				(2)in subsection
			 (c)(10)(C)(vii), by striking subsections (b)(1) (E) and (F) and
			 inserting subparagraphs (B) and (C) of subsection (b)(5);
			(3)in subsection
			 (e)(1), by inserting (1), after described in
			 paragraph;
			(4)in subsection
			 (f)(1)(A)(ii), by inserting (A) after (b)(5);
			 and
			(5)in subsection
			 (g)(3)(A), by striking subsection (b)(1)(E) and inserting
			 subsection (b)(5)(B).
			
